  1   BARRACK, RODOS & BACINE
  2   SAMUEL M. WARD (216562)
      One America Plaza
  3   600 West Broadway, Suite 900
      San Diego, CA 92101
  4   Telephone: (619) 230-0800
      Facsimile: (619) 230-1874
  5   sward@barrack.com
  6
      Counsel for Fort Worth Employees’ Retirement Fund
  7

  8
                              UNITED STATES BANKRUPTCY COURT
  9
                              NORTHERN DISTRICT OF CALIFORNIA
 10                                SAN FRANCISCO DIVISION

 11
      In re:                                        Case No. 19-30088 (DM) (Lead Case)
 12
      PG&E CORPORATION                              Chapter 11
 13

 14                 - and –                         (Jointly Administered)

 15   PACIFIC GAS AND ELECTRIC
      COMPANY,
 16
                                   Debtors.
 17
      ☒ Affects Both Debtors
 18   ☐ Affects PG&E Corporation                    JOINDER OF FORT WORTH EMPLOYEES’
                                                    RETIREMENT FUND TO SECURITIES
      ☐ Affects Pacific Gas and Electric
 19                                                 LEAD PLAINTIFF’S OBJECTION TO
      Company
                                                    REORGANIZED DEBTORS’ MOTION TO
 20                                                 APPROVE SECURITIES ADR AND
                                                    RELATED PROCEDURES FOR
 21
                                                    RESOLVING SUBORDINATED
 22                                                 SECURITIES CLAIMS [D.I. 9189]

 23

 24

 25

 26
 27

 28                                       JOINDER OF FORT WORTH EMPLOYEES’ RETIREMENT FUND TO SECURITIES
                                       LEAD P’S OBJ TO REORGANIZED DEBTORS’ MOT TO APPROVE SECURITIES ADR
                                                                              Case No. 19-30088 (DM) (Lead Case)
Case: 19-30088    Doc# 9225     Filed: 10/06/20      Entered: 10/06/20 15:03:30             Page 1 of
                                            3
  1          Fort Worth Employees’ Retirement Fund, the holder of a Securities Claim1 and a

  2   creditor in the chapter 11 bankruptcy cases (the “Chapter 11 Cases”) of the above-captioned
  3
      reorganized debtors (the “Debtors”, or as reorganized pursuant to the Plan, the “Reorganized
  4
      Debtors”), by and through its undersigned counsel, submits this joinder (“Joinder”) to
  5
      Securities Lead Plaintiff’s Objection to Reorganized Debtors’ Motion to Approve Securities
  6
      ADR and Related Procedures for Resolving Subordinated Securities Claims [Docket No. 9189]
  7

  8   (the “Securities ADR Objection”), in opposition to Reorganized Debtors’ Motion to Approve

  9   Securities ADR and Related Procedures for Resolving Subordinated Securities Claims [Docket
 10   No. 8964] (the “Securities ADR Motion”). In support of this Joinder, Fort Worth Employees’
 11
      Retirement Fund, respectfully states as follows:
 12
                                 JOINDER AND RESERVATION OF RIGHTS
 13
             1.   Fort Worth Employees’ Retirement Fund is a Securities Claimant and timely filed
 14

 15   proofs of claim against the Debtors by the Extended Bar Date (Claim Nos. DQN#D27423 and

 16   D**J*27423).

 17          2.   Fort Worth Employees’ Retirement Fund incorporates by reference and hereby
 18   joins in all arguments set forth in the Securities ADR Objection.
 19
             3.   Fort Worth Employees’ Retirement Fund reserves its right to supplement this
 20
      Joinder and further reserves its rights to participate in any hearing to consider the Securities
 21
      ADR Motion, including its rights to make any arguments and to examine witnesses.
 22

 23

 24

 25

 26   1
       Capitalized terms not defined herein shall have the meaning ascribed to them in the Securities
      ADR Objection (as defined herein) and the Securities ADR Motion (as defined herein), as
 27   applicable.
                                           JOINDER OF FORT WORTH EMPLOYEES’ RETIREMENT FUND TO SECURITIES
 28                                     LEAD P’S OBJ TO REORGANIZED DEBTORS’ MOT TO APPROVE SECURITIES ADR
                                                                               Case No. 19-30088 (DM) (Lead Case)
                                                      1
Case: 19-30088    Doc# 9225      Filed: 10/06/20      Entered: 10/06/20 15:03:30             Page 2 of
                                             3
  1                                            CONCLUSION

  2          For all of the foregoing reasons, Fort Worth Employees’ Retirement Fund respectfully
  3
      requests that this Court enter an Order denying the Securities ADR Motion and granting such
  4
      other and further relief as may be just and proper.
  5

  6   Dated: October 6, 2020                        BARRACK, RODOS & BACINE
  7

  8                                                 By:     /s/ Samuel M. Ward
                                                          Samuel M. Ward (216562)
  9                                                       One America Plaza
                                                          600 West Broadway, Suite 900
 10                                                       San Diego, CA 92101
                                                          Telephone: (619) 230-0800
 11
                                                          Facsimile: (619) 230-1874
 12                                                       sward@barrack.com

 13                                                 Counsel for Fort Worth Employees’
                                                    Retirement Fund
 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27
                                           JOINDER OF FORT WORTH EMPLOYEES’ RETIREMENT FUND TO SECURITIES
 28                                     LEAD P’S OBJ TO REORGANIZED DEBTORS’ MOT TO APPROVE SECURITIES ADR
                                                                               Case No. 19-30088 (DM) (Lead Case)
                                                      2
Case: 19-30088    Doc# 9225       Filed: 10/06/20     Entered: 10/06/20 15:03:30             Page 3 of
                                              3
